218 F.2d 351
15 Alaska 376
A. L. KAYE, Appellant,v.BANK OF FAIRBANKS, a Banking Corporation, Appellee.
No. 14110.
United States Court of Appeals, Ninth Circuit.
Jan. 14, 1955.

Appeal from the District Court for the District of Alaska, Fourth Division; Harry E. Pratt, Judge.
George M. McNabb, Jr., Fairbanks, Alaska, for appellant.
Maurice T. Johnson, Fairbanks, Alaska, for appellee.
Before HEALY and BONE, Circuit Judges, and BOLDT, District Judge.
PER CURIAM.


1
In this cause it appears that judicial proceedings have been had in the court below subsequent to the entry of the judgment, rendering unnecessary a decision of the question presented by the appeal.  Accordingly the judgment is vacated and the cause is remanded to the district court for further proceedings herein in light of the situation now existing.  Costs of appeal are awarded appellant.